Citation Nr: 0910878	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
psychotic organic brain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to June 1976 
and from October 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In January 2009, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The Board notes that in his June 2005 application for 
benefits, the Veteran specifically states that he is seeking 
service connection for schizophrenia.  Prior adjudications of 
the claim on appeal, despite having mentioned the Veteran's 
diagnoses and treatment for schizophrenia, were limited to 
psychotic organic brain syndrome, and there is sufficient 
evidence that the diagnosis of schizophrenia is separate and 
distinct from the diagnosis of psychotic organic brain 
syndrome.  Thus, the Veteran's June 2005 new claim for 
service connection for schizophrenia is REFERRED to the RO 
for appropriate action. 


FINDINGS OF FACT

1. In a final rating decision issued in September 1995, the 
RO denied a claim for service connection for psychotic 
organic brain syndrome.

2. Evidence added to the record since the final September 
1995 RO denial is both cumulative and redundant of the 
evidence of record at the time of the decision and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim. 





CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for psychotic 
organic brain syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in October 2005.  An 
additional letter was sent in August 2007.
The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2005 informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  This letter also advised the Veteran that his 
claim was previously denied on the basis that the psychotic 
organic brain syndrome was a congenital and developmental 
defect, meeting the requirements of Kent.

With regard to the notice requirements under Dingess/Hartman, 
the August 2007 VCAA letter provided notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice, but finds no prejudice to 
the Veteran as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
new and material claim, any questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim. 

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  In light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the Veteran's claim without further development 
and additional efforts to assist or notify the Veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claims. 

II. Analysis

The Veteran contends that his current psychiatric disorder is 
a product of aggravation of a pre-existing psychiatric 
disorder by service.  Thus, he contends that service 
connection is warranted for psychotic organic brain syndrome.

In a September 1995 rating decision, the RO found that new 
and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for 
psychotic organic brain syndrome.  The RO indicated that the 
evidence submitted by the Veteran, including copies of 
private treatment records, was cumulative of evidence of 
record at the time of previous denials of the claim, in 
September 1976 and September 1980.  Accordingly, the RO 
denied reopening the Veteran's claim of entitlement to 
service connection for psychotic organic brain syndrome.

Although provided notice that same month, the Veteran did not 
appeal this decision.  The next communication from the 
Veteran with regard to this claim was his June 2005 
application to reopen his service connection claim for 
psychotic organic brain syndrome, which is the subject of 
this appeal.  Thus, the September 1995 decision is final.  38 
U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in June 2005; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final September 1995 rating decision, the Veteran 
has submitted additional VA and private treatment records.  
However, this evidence is neither new nor material as it is 
both cumulative and redundant of the evidence of record in 
September 1995 and it does not raise a reasonable possibility 
of substantiating the Veteran's claim.  

Specifically, at the time of the September 1995 decision, the 
Veteran's service treatment records were of record, which 
showed discharge in June 1976, due to a nervous disorder, and 
in August 1980, secondary to psychotic organic brain 
syndrome.  Additionally, there was ample post-service 
treatment evidence revealing treatment for a psychiatric 
disorder.  Since then, the additional evidence submitted only 
reiterates the Veteran's post-service complaints, treatment, 
and diagnoses relative to a psychiatric disorder.  This 
evidence is, therefore, both cumulative and redundant of the 
evidence of record in September 1995.  No competent evidence 
demonstrating in-service aggravation of the pre-existing 
psychotic organic brain syndrome has been received, which is 
required to raise a reasonable possibility of substantiating 
the Veteran's claim.
 
The Board acknowledges the statements of the Veteran 
describing his psychiatric history and how his psychotic 
organic brain syndrome was aggravated by service, but these 
statements are not competent evidence as to the etiology of 
his psychotic organic brain syndrome.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
in-service injury aggravation of the congenital or 
developmental defect of psychotic organic brain syndrome.

Therefore, the Board must conclude that the evidence added to 
the record since the September 1995 denial is neither new nor 
material, in that it is both cumulative and redundant of the 
evidence of record at that time and it does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for psychotic organic 
brain syndrome.  As such, the Board finds that the evidence 
received subsequent to the RO's September 1995 decision does 
not meet the requirements to reopen the claim of entitlement 
to service connection for psychotic organic brain syndrome 
have not been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for 
psychotic organic brain syndrome is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection 
psychotic organic brain syndrome is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


